department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date xxxxxxxxxxxxxxxxxxxxxxxxkxxxxxxxx xxx xxxxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxxxxxkxxxxxx uil code se t eo ra t employer_identification_number xxxxxxxxxx contact person xxxxxxxxxx identification_number xxxxxxx telephone number xxxxxxxxxxxxxx dear this is in response to your request for a ruling that certain proposed contractual relationships will not generate unrelated_business_taxable_income under sec_512 of the internal_revenue_code the code’ you are exempt under sec_501 of the code as an organization described in sec_501 and have been classified as a publicly_supported_organization described in sec_509 and sec_170 you were formed to receive hold invest and administer property and to make expenditures to or for the benefit of a university an organization described in sec_501 and classified as a publicly_supported_organization described in sec_509 and sec_170 you solicit and receive donations on the university’s behalf although some donors make unrestricted donations for the general benefit of the university most donors request that their contributions benefit a particular program department school or campus of the university you categorize these restricted gifts in accounts that you track according to the university program department school or campus to be benefited the accounts the funds in the accounts are pooled for investment purposes in a general long term fund the pooled fund’ the pooled_fund is invested in a diverse manner including but not necessarily limited to substantial investments in domestic and international public and private equities domestic and international bonds and other fixed income assets and real_estate much of the income earned consists of passive dividends interest and there may also be long and short-term_capital_gains some income may be debt-financed or otherwise treated as unrelated_business_taxable_income xxxxxxxxxxxxxxxkxkxx xxx xxx xxx xxx xxx you use a unit concept internally to administer the accounts within your pooled_fund each account is allocated a certain number of units of the pooled_fund the value of which is based on a proportionate value of the underlying pooled_fund investments you determine a payout rate on units each year based in part on the pooled fund’s investment performance distributions are determined by a spending policy the algorithm of which is established by the investment policy approved and periodically reviewed by your board_of directors each account is entitled to distribution based on the number of units it holds and the applicable payout rate you calculate the value of the pooled_fund units on a monthly basis and united may be redeemed for that value raising investing managing and tracking the accounts in the overall pooled_fund you assess an administrative fee on the market_value of each account within the pooled_fund assessed on a monthly basis the pooled_fund also incurs expenses in connection with fund management services provided by third-party managers you pay those expenses to third-party managers directly from the pooled_fund in order to offset direct administrative and other costs incurred in in addition to holding and managing the accounts you are the trustee of a number of charitable_remainder trusts the trusts that were established for the benefit of you and or the university as trustee you are the legal owner of the trusts’ assets each trust has you and or the university as its sole remainder beneficiary or beneficiaries as a result of its relationship with the trusts as both trustee and beneficiary or in some cases the fundraising vehicle for the sole beneficiary the university you have a substantial interest in the value of the trusts moreover the donors to the trusts in each case intended that you and the university benefit substantially from the assets of the trusts and that the assets would be managed to achieve the greatest possible return on investment accordingly you seek to enable the trusts to participate albeit indirectly in the return on your pooled_fund as described below unlike your practice with respect to the accounts within your pooled_fund you will not assess the administrative fee described above against trust assets held in the pooled_fund you will continue to assess fees as trustee with respect to the administering the trusts you seek to enable the trusts to invest in the pooled_fund in a manner similar to the accounts and thereby to receive an investment return roughly equal to that of the pooled_fund specifically you will issue a contract right for units in the pooled_fund to each of the trusts the value of the contract units would be based on the value of all the underlying investment_assets held by the pooled_fund and would have the same unit value that you use for internal accounting purposes with respect to the accounts the contracts between you and the trusts would provide that the price of the units would equal their value at the time of acquisition the contracts further would provide that each trust would receive payments on the units held by it based on the payout rate you establish for the pooled_fund and the number of units held with payouts made at least annually or more frequently as appropriate a_trust could choose either to reinvest part of the payout or redeem additional units depending on its cash requirements the trusts would treat payouts as ordinary_income regardless of the character of the underlying income of the pooled_fund whether capital_gain ordinary_income or return_of_capital the trusts would treat redemptions of the units over and above receipt of the spending rate as generating long or short-term_capital_gain or loss depending on the holding_period of the redeemed contract units under each contract a_trust would not have any ownership_interest in the underlying assets of the pooled_fund or any contract rights with respect to the other trusts the trusts would have xxxxxxxxxxxxxkxxxxxxxx xx xxxkkkkkx xx no power or right of any kind to control direct supervise recommend or review your business activities operation or decisions with respect to the pooled_fund except the right to review the payout computations the trusts would not have the right to veto or opt_out of any of the underlying pooled_fund investments each contract would provide that with respect to the issuance of contract units you are neither a partner nor an agent of the trusts that the trusts would never be or become liable for any cost expense or payment incurred or due by you or for which you are liable or responsible relating to the pooled_fund or the underlying pooled_fund assets and consistent with your status as a fiduciary you will not allow the trusts to suffer any liability arising out of any_action or inaction by you with respect to the pooled_fund or the underlying pooled_fund assets you have requested the following ruling the issuance of units by you to the trusts the making or receipt of payments with respect to the units and the holding or redemption of units will not generate unrelated_business_taxable_income to you law sec_501 of the code in part provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational scientific and certain other purposes sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code sets forth so-called modifications which are excluded from the computation of unrelated_business_taxable_income these modifications include dividends interest royalties rent from real_property and gain from the sale of property sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the income_tax regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business xxxxxxxxxxxxxxxxxxxxxxxkxxxkkxxxkkx such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved revrul_69_528 1969_2_cb_127 describes an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 of the code it receives funds from the participating exempt_organizations invests in common stocks reinvests income and realized appreciation and upon request liquidates a participant's interest and distributes the proceeds to the participant the rev_rul states that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit if the services were regularly provided by one tax-exempt_organization for other xxxxxxxxaxxxxxxxxxxxkkxxxxkkkxxxx kkk tax-exempt organizations such activity would constitute unrelated_trade_or_business the rev_rul holds that the organization is not exempt under sec_501 as noted previously organizations described in sec_501 of the code are subject_to tax on their unrelated_business_income under sec_511 income to be subject_to the unrelated_business_income_tax three requirements must be met the income must be from a trade_or_business the trade_or_business must be regularly carried on and the conduct of the trade_or_business must not be substantially related to the organization's exempt_purpose or function see sec_1_513-1 of the regulations in order for such an organization's analysis you propose to enter into a contractual relationship with certain trusts that are charitable_remainder trusts in which you have an interest as a beneficiary and serve as trustee such a contractual relationship each trust would receive payments on the units held by it equal to the payout rate you establish for your pooled_fund with payouts made as determined by you under each trust would acquire units from your pooled_fund which would give the trusts a contractual right against you but no interest whatsoever in the underlying investment_assets of the pooled_fund the contract between you and the trusts would provide that the price of the units would equal their value at the time of acquisition the units would have the same value that you use for internal accounting purposes consequently a_trust could choose either to reinvest part of the payout or redeem a portion of the units depending on its cash requirements thus under the contractual relationship with you the trusts would have a right to the payout declared by you plus the right to redeem the units at the value that you use for internal accounting purposes generally an organization that otherwise qualifies for recognition of exemption under sec_501 of the code and provides investment services on a regular basis for a fee to other exempt or nonexempt organizations would be engaged in an unrelated_trade_or_business under sec_513 see revrul_69_528 supra such an activity would constitute a trade_or_business under sec_513 and sec_1_513-1 of the regulations and would be regularly carried on under sec_512 and sec_1_513-1 thus if you charged a fee for investment management services provided to organizations unrelated to you or generated income from the management of the funds invested by such organizations these activities could result in unrelated_business_taxable_income under sec_512 here however you are not charging a fee for services and not otherwise receiving income from the services provided to the trusts thus under these circumstances you will not receive unrelated_business_taxable_income under sec_512 the fact that you will engage in the investment activity for the benefit of individuals who are co- beneficiaries of the trusts at the same time that you engage in investment activity for your own benefit as the remainder beneficiary limits the scope of the service provided to others and distinguishes it from a commercial venture in view of the foregoing we rule as follows xxxxxxxxxxxxkxkxxkxkxkkaxkx kkk kkk kx kkk kkk the issuance of units from you to the trusts the making or receipt of payments with respect to the units and the holding or redemption of the units will not generate unrelated_business_taxable_income to you this ruling is based on the following two assumptions you will not charge any fee for managing the investment of the trusts in your endowment other third party management firms charge a fee and receive reimbursement of expenses for management services provided to your endowment these fees and expenses are charged against the aggregate return of the endowment and will be reflected indirectly in the payout to the trusts and others participating in the endowment you will continue to be entitled to the fees any trustee may receive with respect to the administering the trusts you are the sole charitable_beneficiary of each charitable_remainder_trust this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives a copy of this letter should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely manager exempt_organizations technical group enclosure notice
